Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Note: Applicant elects nifedipine as the species for vasodilator.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 17-20, 21-26 are examined herein on the merits so far as they read on the elected species. 
Note: The search has been expanded to include vasodilators nifedipine, and papaverine.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 17, 19, 23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennesesey (US 5,576,329, PTO-892 of record).
Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of papaverine hydrochloride (a vasodilator; see column 4, lines 21-27 for vasodilators) in a carrier which contains glycerine (anti-irritation agent) (see column 5, lines 45-65 for carrier), water (carrier or excipient). See Example1 for composition comprising papaverine hydrochloride and FORMULA D-071 which contains glycerine (anti-irritant); Examples 2, 3. The topical composition can be in the form of ointments (including creams), lotions, pastes, water-soluble and emulsion type bases. See column 4, lines 36-47. It is taught that the composition can comprise up to 5 % by weight of papaverine hydrochloride. See claim 2. It is taught that the carrier further comprises glycerine (anti-irritation agent) or hydroxyethyl cellulose or both. See claim 5.
Hennesesey anticipates instant claims.
Note: Glycerol is known to possess anti-irritant and hydrating properties; see J Eur Acad Dermatol Venereol; 2015 Dec;29(12):2333-41. See PTO-892 for the reference.


Response to Arguments
Applicant's arguments filed on 08/05/2022 have been fully considered but they are not persuasive as discussed above and those found below. 
Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of papaverine hydrochloride (a vasodilator; see column 4, lines 21-27 for vasodilators) in a carrier which contains glycerine (anti-irritation agent) (see column 5, lines 45-65 for carrier; see claim 5) i.e Hennesesey discloses an anti-irritation agent in the composition. Glycerol is known to possess anti-irritant and hydrating properties; see J Eur Acad Dermatol Venereol; 2015 Dec;29(12):2333-41.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim(s) 18, 20, 21, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hennesesey (US 5,576,329, PTO-892 of record) as applied to claims 17, 19, 23, 25 above, and further in view of Carter et al. (US 20050282870, PTO-892 of record).
Hennesesey is applied as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a composition comprising vasodilator papaverine in a carrier which contains glycerine (anti-irritation agent), water for treating osteoarthritis syndrome in a knee because Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of a vasodilator papaverine hydrochloride in a carrier which contains glycerine (anti-irritant) (see column 5, lines 45-65 for carrier) and water. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a composition comprising vasodilator papaverine in a carrier which contains glycerine (anti-irritant) (see column 5, lines 45-65 for carrier), water for treating osteoarthritis syndrome in a knee, since Hennesesey teaches that vasodilators are used for treating osteoarthritis.
Hennesesey does not teach the employment of nifedipine as the vasodilator in the treatment of osteoarthritis.
Carter et al. teaches peripherally-acting vasodilators such as papaverine, nifedipine (calcium channel blocker). See para [0011]. Topical compositions containing vasodilator along with penetration enhancer is taught. See claims; para [0014]. The formulations therein are applied 1-3 times each day. See para [0017].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a composition comprising nifedipine in a carrier which contains glycerine (anti-irritation agent) (see column 5, lines 45-65 for carrier), water for treating osteoarthritis because 1) Hennesesey discloses a method of treating osteoarthritis comprising administering to the affected joints topically a gel comprising 2% by weight of a vasodilator papaverine hydrochloride in a carrier which contains glycerine (anti-irritant) (see column 5, lines 45-65 for carrier), water and 2) Carter et al. teaches that papaverine, nifedipine (calcium channel blocker) are all peripherally-acting vasodilators. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a composition comprising nifedipine in a carrier which contains glycerine (anti-irritation agent) (see column 5, lines 45-65 for carrier), water for treating osteoarthritis, since Hennesesey teaches that vasodilators are used for treating osteoarthritis and Carter et al. teach that nifedipine is a peripherally-acting vasodilator.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition once a day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Further, it would have been obvious to optimize the amount of papaverine and excipient (carrier) in the composition as in instant claim 24. The optimization of the amounts of excipients and active agents is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art to obtain the topical composition in the form of water-in-oil or oil-in-water emulsion because Hennesesey teaches that the topical composition can be in the form of ointments (including creams), lotions, pastes, water-soluble and emulsion type bases i.e teaches broadly water-in-oil or oil-in-water emulsion type bases.

3) Claim(s) 17, 18, 19, 20, 21, 22, 23-24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Latif (US 20160331735, PTO-892 of record).
Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%; anti-irritant or anti-itching agent) in emollient stock formulation. See para [0027]; para [0041]-[0042]; Example 4; para [0021]; Example 1 for preparation of Stock Formulation in an emollient cream or hydrogel base (meets instant diluent or excipient, claim 25); para [0034]; para [0035], teaches that nifedipine is in an amount of 2 wt% or 4 wt % and lidocaine is in an amount of 3 wt % or 6 wt % in stock or cream formulation i.e meets claim 24 wherein the carrier or excipient is in an amount of 90 wt-95 wt %. It is pointed out that lidocaine which is an anesthetic has anti-irritation or anti-itching property; lidocaine cream is used for treating pain and itch relief; lidocaine meets instant anti-irritation agent. See PTO-892, the attached GOLD BOND MEDICATED lidocaine brochure.
Latif do not explicitly teach administering topically a composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%; anti-irritation agent or anti-itching) to a subject suffering from osteoarthritis because Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) in emollient stock formulation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%; anti-irritation agent or anti-itching) to a subject suffering from osteoarthritis with reasonable expectation of success of treating osteoarthritic pain.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%; anti-irritation agent or anti-itching agent) to a subject suffering from osteoarthritis syndrome in a knee;  to a subject suffering from osteoarthritis syndrome in a joint other than knee because Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) in emollient stock formulation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%; anti-irritation agent or anti-itching agent) to a subject suffering from osteoarthritis syndrome in a knee; to a subject suffering from osteoarthritis syndrome in a joint other than knee with reasonable expectation of success of treating osteoarthritic pain.
Latif renders obvious administration topically a cream composition comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%) to a subject suffering from osteoarthritis syndrome and said administration will treat osteoarthritis, since it is the property of the composition.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition once a day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art to obtain the topical composition in the form of water-in-oil or oil-in-water emulsion because Latif teaches that the topical composition is in a cream base, since cream can be an emulsion of water and oil. i.e teaches broadly water-in-oil or oil-in-water emulsion type bases.

Response to Arguments
Applicant's arguments filed on 08/05/2022 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that Latif does not teach or suggest the use of an anti-irritation agent as recited in amended independent Claim 17. Applicant’s arguments have been considered, but not found persuasive. Latif teaches a topical cream for the treatment of pain due to osteoarthritis, rheumatoid arthritis comprising nifedipine (instant vasodilator, 2 wt %) and lidocaine (3 wt%; anti-irritant or anti-itching agent) in emollient stock formulation. It is pointed out that Lidocaine which is an anesthetic has anti-irritation or anti-itching property; lidocaine cream is used for treating pain and itch relief; lidocaine meets instant anti-irritation agent. See PTO-892, the attached GOLD BOND MEDICATED lidocaine brochure.

Prior Art made of Record:
WO 2009042854; page 24, Example 8-21….combination of verapamil, and nefedipine or 20120309709; Waddell, by injection;
US 2006/0269579; Waddell, paras [0040]-[0042], administration of calcium channel regulator into the arthritic joint;
SOURCE: Current Rheumatology Reports, (22 Jul 2015) Vol. 17, No. 7. arn. 1. Refs: 66 ISSN: 1523-3774; E-ISSN: 1534-6307/ordered;
TITLE: Effects of L-type calcium channel in the regulation of matrix metabolism of chondrocytes via NFAT1 in rabbit in knee osteoarthritis AUTHOR(S): Sun, Jing-lei; Chen, Kang; Qin, Zhi-ming; Chang, Yan-chao; Wu, Wen-ting; Wang, Xiao-feng; Shi, Chen-xia CORPORATE SOURCE: Hebei Medical University, Shijiazhuang, 050017, Peop. Rep. China SOURCE: Zhongguo Jiaoxing Waike Zazhi (2017), 25(13), 1225-1230 CODEN: ZJWZAF; ISSN: 1005-8478;
US 20100076035; vasoactive, nifedipine, topical;
US 20110028460…topical formulation for osteo, para [0240]
US 8,211,947…PTO-1449, osteoarthritis, topical, vasodilator niacin;
US 10806790 B1……osteoarthritis pain treatment cream which can contain vasodilators such as papaverine, nifedipine;
US 20020035157 A1…vasodilators for treating osteoarthritis pain.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627